Cassoday, J.
The real issue tried was whether the bill of sale from the husband to the wife was made in good faith and for a valuable consideration, or with the intent to defraud the creditors of the husband. The fraudulent intent in such case is usually one of fact for the the jury and not for the court. Sec. 2323, R. S.; Hyde v. Chapman, 33 Wis. 391; Barkow v. Sanger, 47 Wis. 500; Mehlhop v. Pettibone, 54 Wis. 656; Greene & Button Co. v. Van Vechten, ante, p. 16.
There seems to have been sufficient evidence here to sustain the verdict. But error may have intervened, or some other satisfactory reason not apparent to us may have in*33duced the trial court to set aside the verdict and grant a. new trial. We cannot assume that the court made the order it did without a reason, merely because no reason therefor is apparent to us from the record. It does appear, however, that the court made the order after “ being duly advised.” The exercise of such power is necessarily vested in the sound discretion of the trial court. When exercised by that court, it will not be interfered with by this, unless it is clearly manifest from the record that there has been an abuse of such discretion. McLimans v. Lancaster, 57 Wis. 297; Seaman v. Burnham, 57 Wis. 568. The learned counsel for the plaintiff makes no claim that any rule of law has been violated, and points out no particular wherein it is claimed that there was any abuse of such discretion. This being so, we do not feel called upon to sharply scrutinize the voluminous record before us, in order to discover whether there has in fact been any such abuse of discretion.
By the Court— The order of the circuit court is affirmed.